Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-22872-Civ-COOKE/GOODMAN


 CHRISTOPHER HANSEN,

         Plaintiff,

 vs.

 LAS VINAS INVESTMENTS, LLC., and
 LAS VINAS BBQ, INC.

       Defendants.
 ____________________________________/
       MAGISTRATE JUDGE GOODMAN’S DISCOVERY PROCEDURES ORDER

         The following discovery procedures apply to all civil cases in which discovery is
 referred to United States Magistrate Judge Jonathan Goodman and where Judge Goodman
 is presiding over a case with full consent.

 OVERALL STATEMENT

         The Court designed these procedures to help the Parties and the Court work together
 to timely resolve discovery disputes without undue delay and unnecessary expense. The
 procedures are designed to (1) promote the timely internal resolution of discovery disputes by
 the parties themselves so that they have no need to seek judicial intervention, (2) help the
 parties obtain timely rulings to the extent they cannot on their own resolve their discovery
 disputes, (3) streamline the process of resolving discovery disputes by eliminating unnecessary
 motion practice, and (4) assist the Court by prohibiting the submission of motions and
 memoranda which are unnecessary, overly long or both.

 MEET AND CONFER

         Counsel must actually confer (in person or via telephone) and engage in reasonable
 compromise in a genuine effort to resolve their discovery disputes before filing a notice of a
 discovery hearing. In other words, there must be an actual conversation before a discovery
 hearing notice is filed. If counsel refuses to participate in a conversation, then the party
 seeking to a discovery hearing will so state in the required certificate of conference and outline
 the efforts made to have a conversation.

        The Court may impose sanctions, monetary or otherwise, if it determines discovery is
 being improperly sought, is being withheld in bad faith or if a party fails to confer in good
Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 2 of 6



 faith. Sending an email or telefax to opposing counsel with a demand that a discovery
 response or position be provided on the same day will rarely, if ever, be deemed a good faith
 effort to confer before filing a discovery hearing notice.

 DISCOVERY CALENDAR AND NO DISCOVERY MOTIONS

        No written discovery motions, including motions to compel, for protective order, or
 related motions for sanctions will be filed unless specifically authorized by the Court.1
 Similarly, the parties may not submit legal memoranda concerning a discovery hearing unless
 the Undersigned specifically authorizes it. This procedure is intended to minimize the need
 for discovery motions. The Court will strike any unauthorized discovery motions and
 memoranda.

        If, after conferring, the parties are unable to resolve their discovery disputes without
 Court intervention, then the Court holds a regular discovery calendar every Friday afternoon.
 The party seeking the discovery hearing will contact Chambers at (305) 523-5720 to place the
 matter on the next available discovery calendar. That party will be provided with available
 dates and will then confer with opposing counsel and confirm his or her availability for the
 discovery calendar. Once opposing counsel has confirmed availability, the party seeking the
 hearing will contact Chambers again to finalize the hearing date. [NOTE: The longer a party
 waits to contact Chambers to follow through after being provided with available times, the
 more likely it is that the hearing date will no longer be available. Therefore, the Court
 encourages parties seeking discovery hearings to follow through on a timely basis and confirm
 the hearing date.].

         On the same day that Chambers confirms that the matter is being placed on the
 discovery calendar, the party seeking the discovery hearing will provide notice to all relevant
 parties by filing a Notice of Hearing and serving a copy on opposing counsel through the
 Court’s electronic docketing system. The Notice of Hearing must briefly and succinctly
 identify the substance of the discovery matter to be heard. (For example, “The Parties dispute
 the appropriate time frame for Plaintiff’s Interrogatory Nos. 1, 4-7, and 10” or “The Parties
 disagree about whether Defendant produced an adequate 30(b)(6) witness on the topics listed
 in the notice.”) Ordinarily, no more than twenty (20) minutes per side will be permitted. The
 party scheduling the hearing must include in this Notice of Hearing a certificate of good
 faith that complies with Southern District of Florida Local Rule 7.1(a)(3). The Court will
 strike hearing notices which do not include a sufficient local rule certificate.

        The party who scheduled the discovery hearing must provide the Court a copy of all
 source materials relevant to the discovery dispute, via hand-delivery or through a document

 1
        Nevertheless, if the parties wish to submit an agreed-upon discovery order, such as a
 standard confidentiality-type of protective order, then they must (1) file a Notice of Proposed
 Stipulated Order with the proposed order attached to the notice and (2) submit a Word-
 version     courtesy       copy      to      the     Undersigned’s      CM/ECF          mailbox
 (goodman@flsd.uscourts.gov). This Order does not prohibit that submission because there is
 not a discovery dispute; instead, there is an agreement about a discovery issue.
Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 3 of 6



 that is emailed to the CM/ECF mailbox (goodman@flsd.uscourts.gov) on the date that the
 Notice of Hearing is filed. (For example, if the dispute concerns interrogatories, then the
 interrogatories at issue and the responses thereto, must be provided.) Source material is the
 actual discovery at issue. Source material is not memoranda or letters to the Court which are,
 for all intents and purposes, a mini-brief. The opposing party may submit additional source
 material to the CM/ECF mailbox, as well.

          Neither the Notice of Hearing nor the source materials should be used as a de facto
 strategy to submit a memorandum. For example, sending multi-page, rhetoric-filled letters to
 the Court or filing argument-riddled notices are specifically prohibited. The Court will strike
 letters, notices, and exhibits which are designed to circumvent the no motion/no memoranda
 policy.

         If one or more of the parties believe in good faith that the discovery dispute is not a
 routine, garden-variety dispute and needs specialized attention, then the parties may include
 a to-the-point, no-more-than-one-paragraph explanation in the Notice of Hearing, to flag the
 specific issues. In addition, the parties may submit a “notice of authorities,” which will list
 only the authorities, but which will not contain argument or be a disguised memorandum. At
 most, the list of authorities may contain a one-sentence, objective summary of the relevant
 holding of each case or authority. The Court will strike any non-compliant notice of
 authorities.

        For those discovery disputes which are particularly complex (and there are not many
 of those) and which a party believes will require briefing, a motion for leave to file a discovery
 motion or memoranda may be filed. The motion should briefly explain the extraordinary
 need, but the actual discovery motion or memorandum should not be attached or filed unless
 the Court grants the motion seeking leave. The Court anticipates that the need for motions
 and/or memoranda will arise only rarely.

         The following topics are illustrations of discovery disputes which are usually not rare
 enough to bypass the standard no-motion policy and therefore would not ordinarily justify a
 motion for leave to file a discovery motion in a specific case absent extraordinary
 circumstances: (1) whether a party may take more than 10 depositions in the absence of
 consent; (2) whether a deposition may last more than 7 hours; (3) how a seven-hour
 deposition is allocated among the parties; (4) whether a 30(b)(6) witness was prepared to
 provide binding testimony on all the topics listed in the notice; (5) whether a noticed
 deposition is an “apex” deposition, and, if so, whether it will be permitted; (6) whether a party
 needs to arrange for a treating doctor to provide an expert witness report or if the party needs
 to make other written disclosures if the physician is expected to testify about the cause of an
 injury; (7) squabbles over the location of a deposition; (8) whether an attorney improperly
 instructed a deponent to not answer certain questions; (9) whether an attorney was improperly
 coaching a deponent; (10) whether a party or attorney may pay any money to a deponent or
 trial witness other than a standard witness fee, and, if so, under what circumstances and in
 what amounts; (11) whether a party may take “early” discovery; (12) whether a party
 exceeded the number of permissible interrogatories (and how should the sub-parts be
 counted); (13) whether an interrogatory answer is adequate or whether better answers are
Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 4 of 6



 required; and (14) whether a party engaged in a strategically unfair “document dump” which
 makes it difficult for a party to know which documents are responsive to a request. These are
 all routine discovery disputes which require the submission of only the Notice of Hearing,
 source material and, at most, an argument-free list of authorities.

        The Court expects all parties to engage in reasonable compromise to facilitate the
 resolution of their discovery disputes. The Court may impose sanctions, monetary or
 otherwise, if the Court determines discovery is being improperly sought or is being withheld
 in bad faith.

        These procedures do not relieve parties from the requirements of any Federal Rules of
 Civil Procedure or Local Rules, except as noted above.

 PRE-HEARING DISCUSSIONS

         The mere fact that the Court has scheduled a discovery hearing/conference does
 not mean that the parties should no longer try to resolve the dispute. To the contrary, the
 parties are encouraged to continually pursue settlement of disputed discovery matters. If those
 efforts are successful, then counsel should contact Chambers as soon as practicable so that
 the hearing can be timely canceled. Alternatively, if the parties resolve some, but not all, of
 their issues before the hearing, then counsel must also timely contact Chambers and provide
 notice about those issues which are no longer in dispute (so that the Court and its staff do not
 unnecessarily work on matters no longer in dispute).

 EXPENSES, INCLUDING ATTORNEY’S FEES

        The Court reminds the parties and counsel that Federal Rule of Civil Procedure
 37(a)(5) requires the Court to award expenses, including fees, unless an exception (such as
 the existence of a substantially justified, albeit losing, discovery position) applies to the
 discovery dispute and ruling.

 NO BOILERPLATE DISCOVERY OBJECTIONS


                      “Vague, Overly Broad and Unduly Burdensome”

        Parties will not make conclusory boilerplate objections. Such objections do not comply
 with Local Rule 26.1(e)(2)(A), which provides that, “[w]here an objection is made to any
 interrogatory or sub-part thereof or to any production request under Federal Rule of Civil
 Procedure 34, the objection will state with specificity all grounds.” Blanket, unsupported
 objections that a discovery request is “vague, overly broad, or unduly burdensome” are, by
 themselves, meaningless, and the Court will disregard such objections. A party objecting on
 these bases must explain the specific and particular ways in which a request is vague, overly
 broad, or unduly burdensome. See Fed. R. Civ. P. 33(b)(4) (the ground for objecting to an
 interrogatory “must be stated with specificity”); Josephs v. Harris Corp., 677 F.2d 985, 992 (3d
 Cir. 1982) (“the mere statement by a party that the interrogatory was ‘overly broad,
Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 5 of 6



 burdensome, oppressive and irrelevant’ is not adequate to voice a successful objection to an
 interrogatory.”). Testimony or evidence may be necessary to show that a particular request is
 in fact burdensome.

        “Irrelevant or Not Reasonably Calculated to Lead to Admissible Evidence”

         An objection that a discovery request is irrelevant or “not reasonably calculated to lead
 to admissible evidence” is an outdated type of objection, as that language no longer defines
 the scope of discovery under Federal Rule of Civil Procedure 26(b)(1). The current version
 defines the scope of discovery as being “nonprivileged matter that is relevant to any party’s
 claim or defense and proportional to the needs of the case” -- and then lists several factors to
 analyze. The Court reminds the parties that the Federal Rules provide that information within
 this scope of discovery “need not be admissible in evidence” to be discoverable. See Fed. R.
 Civ. P. 26(b)(1); S. D. Fla. L. R. 26.1(g)(3)(A); Oppenheimer Fund, Inc. v. Sanders, 437 U.S.
 340, 351-52 (1978).

                                   No Formulaic Objections

         Parties should avoid reciting a formulaic objection followed by an answer to the
 request. It has become common practice for a party to object on the basis of any of the above
 reasons, and then state that “notwithstanding the above,” the party will respond to the
 discovery request, subject to or without waiving such objection. Such a boilerplate objection
 and answer preserves nothing, and constitutes only a waste of effort and the resources of both
 the parties and the Court. Further, such practice leaves the requesting party uncertain as to
 whether the responding party fully answered. Moreover, the Federal Rules of Civil Procedure
 now specifically prohibit that practice (which was deemed inappropriate by many judges and
 commentators). For example, Federal Rule of Civil Procedure 34(b)(2)(C) now provides that
 an objection to a request for documents “must state whether any responsive materials are
 being withheld on the basis of that objection.” In addition, it also says that “an objection to
 part of a request must specify the part and permit inspection of the rest.” Therefore, counsel
 should specifically state whether the responding party is fully answering or responding to a
 request and, if not, specifically identify the categories of information that have been withheld
 on an objection-by-objection basis.



                               Objections Based upon Privilege

         Generalized objections asserting attorney-client privilege or the work product doctrine
 also do not comply with the Local Rules. S. D. Fla. L. R. 26.1(e)(2)(B) requires that objections
 based upon privilege identify the specific nature of the privilege being asserted, as well as
 identify details such as the nature and subject matter of the communication at issue, the sender
 and receiver of the communication and their relationship to each other. Parties must review
 this Local Rule carefully, and refrain from objections in the form of: “Objection. This
 information is protected by attorney/client and/or work product privilege.” The Local Rule
 also requires the preparation of a privilege log except for “communications between a party
Case 1:20-cv-22872-MGC Document 4 Entered on FLSD Docket 07/14/2020 Page 6 of 6



 and its counsel after commencement of the action and work product material created after
 commencement of the action.”

       DONE AND ORDERED in Chambers, in Miami, Florida, this 14th day of July 2020.




 Copies Furnished to:
 The Honorable Marcia G. Cooke
 All counsel of record
